Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Claims 15 and 16 appear to be holdovers from previous iterations of Claim 1 from which they depend when Claim 1 was broad enough to encompass micro LEDs. However, Claim 1 has now been amended to limit to a vertical FET. The specification does not show an embodiment having both micro LEDs and vertical FETs. Figs. 1A and 1B for example show LEDs having the filler 116 therebetween on a first passivation layer 118.  Figs. 2 on that show vertical FETs do not show the filler material. Indeed, it would not make sense to have a filler with a color conversion layer as prescribed by Claim 16. See Hyatt v. Dudas, 492 F.3d 1365 (Fed. Cir. 2007) where the Federal Circuit upheld written description rejections to claims where each element was described, but not embodiments to their claimed combinations that were not described.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 from which Claim 13 depends has already been amended to include a gate dielectric and a gate electrode to form a vertical transistor. It is not clear anymore what the distinction is between a “vertical device” and a “vertical transistor.” It appears Claim 13 is a holdover from previous iterations of Claim 1 that were broader. It is assumed the “dielectric layer” of claim 13 is the same as the “first passivation layer” of claim 1 and the gate electrode of claim 1 is the same as the “conductive layer” of claim 13 and will be interpreted accordingly. 
Regarding Claim 14, it is not know what is meant by “configured to spread…”
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6 11-14 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10811528 to Ebrish et al. (Ebrish).
Regarding Claim 1, Ebrish teaches in Fig. 18 at least, a vertical device comprising: 
a plurality of planar active layers 1502, 1106, 1602, 1304 formed on a substrate, at least one of a top layer of the plurality of planar active layers is formed as a plurality of nano-pillars 1304; 
a first passivation layer 1704 formed on a space between the plurality of nano-pillars and at least a part of sidewalls of the plurality of nano-pillars; and 
a gate electrode 1706 formed on part of the first passivation layer covering the space between the plurality of nano-pillars and the sidewalls of the plurality of nano-pillars;
a second passivation layer 1708 formed over the gate electrode; and 
a device electrode 1804/1806 formed over the second passivation layer to create a functional area for the vertical device, wherein the device electrode comprises one of: a filler (bulk metal  forming the electrode reads on “a filler”) layer or a reflector.

Regarding Claim 5, Ebrish teaches the vertical device of claim 1, further comprising: 
an ohmic contact layer 1712 formed on a top surface of at least one nano-pillar to create nano- contacts.

Regarding Claim 6, Ebrish teaches the vertical device of claim 1, wherein the device electrode comprises a separate electrode or a part of nano-contacts (device electrode 1806 is a separate electrode from the nano-contacts).

Claims 11, 12 and 37 are directed toward product by process limitations that bear no weight.

Regarding Claim 13, Ebrish teaches the vertical device of claim 1, wherein a part of the sidewalls of the plurality of nano-pillars is covered by a dielectric layer and a conductive layer forming a vertical transistor in series of the vertical device, wherein the vertical transistor controls current going through the vertical device (see above, the rejection of claim 1 shows a vertical transistor, see also rejection under section 112B).

Regarding Claim 14 as best understood, Ebrish teaches the vertical device of claim 13, wherein the dielectric layer and the conductive layer are configured to spread to other areas of the vertical device (the dielectric layer and conductive layer are on each fin, reading on “spread to other areas.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  /EVREN SEVEN/  Primary Examiner, Art Unit 2812